Title: To James Madison from Edward Thornton, 24 June 1803 (Abstract)
From: Thornton, Edward
To: Madison, James


24 June 1803, Philadelphia. Encloses the passport requested in JM’s letter of 22 June. Wishes JM “to apprize him, at his own convenience and whenever he shall be able, of the names of both of the vessels, for which Mr T. has given passports.”
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2). 1 p.



   
   Circular Letter to Foreign Ministers Resident in the United States, 22 June 1803.


